Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 10/11/2021.
Allowable Subject Matter
Claims 15, 20-23 are allowed
Claims 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 14 recites rotating an actuator tab that is threadedly engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube.
claim 15 wherein the rotation of the actuator also causes rotation of the outer tube relative to the inner tube. Claim 18 recites wherein causing the distal portion to bend at the angle includes rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) and U.S. Patent Publication Number 2013/0304034 (Cabiri)
Regarding claim 1, Dallara et al. discloses as shown in Figures 1-16,  a surgical method, comprising: advancing a cannula (cannula 104, see paragraph [0031]) through tissue of a patient and a distal portion of the cannula is located within the patient the cannula, with the distal portion of the cannula located within the patient; see paragraph [0040]. advancing a surgical device (needle 110, tissue anchor 10, suture anchor paragraphs [0003], [0040]) through the cannula.
Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose the cannula includes including concentric inner and outer tubes that have distal ends fixed together;, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; and after causing the distal portion to bend, advancing a surgical device through the cannula.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara such that a proximal portion of the cannula is located outside the patient in order to touching (and thus damaging tissue surrounding the treatment area) and the surgeon more space to hold and control the cannula.
Cabiri, from the same field of endeavor teaches a similar method as shown in Figures 1-6,  wherein the cannula includes including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]) that have distal ends fixed together, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; see paragraph [0024]; and after causing the distal portion to bend, advancing a surgical device through the cannula; See paragraph [0004]; for the purpose in assisting in navigating a curved path through the body. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara by substituting the cannula disclosed by Dallara for the one disclosed by Cabiri by attaching the internal tube to handle 102 at 116 and external tube 14 to slide holder 120 include the steps of causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; and after causing the distal portion to bend, advancing a surgical device through the cannula in order to navigate a curved path towards repairing the tissue of the knee. 
Regarding claims 2-4 Dallara et al. discloses, wherein the cannula is advanced through the tissue with the distal portion at a zero angle; see Figure 3; and Dallara in view of Cabiri disclose the angle to which the cannula is bent is a non-zero angle, wherein the cannula is bent from one non-zero angle 
to another non-zero angle; See Figure 3 of Cabiri.;4.  The method of claim 1, wherein the cannula is bent from a non-zero angle to a zero angle. See Figure 1C.
Regarding claim 5,  Dallara et al. discloses wherein the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue. 
 Regarding claim 6, Dallara et al. discloses wherein the target tissue is a meniscus. See paragraph [0040].
 Regarding claim 7,   Dallara et al. discloses wherein the tissue is at one of a knee, a hip, and a 
shoulder of the patient. See paragraph [0002].
Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0268241 (Flom et al.) in view of U.S. Patent Publication Number 2010/0249523 (Spiegal), U.S. Patent Publication Number 2006/0235269 (Waxman)

Flom fails to disclose  the cannula includes at least one of a locking mechanism configured to lock the cannula in position relative to the surface device advanced therethrough, and the cannula is automatically locked in position relative to the surgical device advanced therethrough, a second locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced,  , wherein the cannula includes the first locking mechanism, and the method further comprising actuating an actuator to cause the cannula to be locked in position relative to the tissue.
Waxman, from the same field of endeavor teaches a similar surgical device as shown in Figure 7B where the device or cannula includes a locking mechanism (protrusion 254, recess 250, see paragraph [0056]), the cannula is automatically locked relative to the instrument, for the purpose of locking the cannula relative to a surgical device (against relative rotation) advanced therethrough. Including a mating feature configured to releasbly engage a corresponding mating feature of the surgical device. see paragraph [0056].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Flom such that it included the locking mechanism in the form of protrusion 254 on a medical device disposed through deflectable body 120 and recess 250 on an inner surface of deflectable body 120 such that it was configured to lock the cannula in position relative to the surgical device advanced therethrough, the cannula is automatically locked relative to the instrument, in order to rotatably lock the cannula with respect to an instrument inserted there through.

Spiegal, from the same field of endeavor teaches a similar cannula as shown in Figures 3A-3C which includes a second locking mechanism (leading end 308, see paragraph [0033]) capable of locking the cannula in position relative to the tissue through which the cannula has been advanced, wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Flom such that end of the cannula was capable of transitioning from a compressed to expanded configuration or by substituting the cannula disclosed by Flom for the one disclosed by Spiegal in order to configure the cannula navigate into a smaller opening before securing in place or because it would  only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2006/0235269 (Waxman), U.S. Patent Publication Number 2009/0326461 (Gresham)
Regarding claims 8, 9, Dallara et al. discloses as shown in Figures 1-16,  a surgical method, comprising: advancing a cannula (cannula 104, see paragraph [0031]) through tissue of a patient and a distal portion of the cannula is located within the patient the cannula, with the distal portion of the cannula located within the patient; see paragraph [0040]; advancing a surgical device (needle 110, tissue anchor 10, suture anchor paragraphs [0003], [0040]) through the cannula.
Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose wherein the cannula includes a second locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a first mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough, the cannula is automatically locked in position relative to the surgical device advanced therethrough.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].

Waxman, from the same field of endeavor teaches a similar surgical device as shown in Figure 7B where the device or cannula includes a locking mechanism (protrusion 254, recess 250, see paragraph [0056]), the cannula is automatically locked relative to the instrument, for the purpose of locking the cannula relative to a surgical device (against relative rotation) advanced therethrough. Including a mating feature configured to releasbly engage a corresponding mating feature of the surgical device. see paragraph [0056].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Schiebe such that it included the locking mechanism in the form of protrusion 254 on a medical device disposed through deflectable body 120 and recess 250 on an inner surface of deflectable body 120 such that it was configured to lock the cannula in position relative to the surgical device advanced therethrough, the cannula is automatically locked relative to the instrument, in order to rotatably lock the cannula with respect to an instrument inserted there through.
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a second locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a distal retention feature (one of the distal ribbed projections 337) having a proximal surface configured to abut a distal surface of the tissue, in the form of a proximal retention feature (one of the proximal ribbed projections 337) having a distal surface configured to abut a proximal surface of the tissue, the cannula is locked automatically to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Schiebe to include the second locking 
Regarding claim 17,  Dallara et al. discloses wherein the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2006/0235269 (Waxman), U.S. Patent Publication Number 2009/0326461 (Gresham) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2013/0304034 (Cabiri).
Regarding claim 13, Dallara fails to disclose wherein the cannula includes concentric inner and outer tubes that have distal ends fixed together, the outer tube being configured to longitudinally translate, along a longitudinal axis of the outer tube, relative to the inner tube and thereby cause a distal portion of the cannula to articulate
Cabiri, from the same field of endeavor teaches a similar method as shown in Figures 1-6,  wherein the cannula includes including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]) that have distal ends fixed together, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; see paragraph [0024]; and after causing the distal portion to bend, advancing a surgical device through the cannula; See paragraph [0004]; for the purpose in assisting in navigating a curved path through the body. 
To be clear,  Cabiri is interpreted as disclosing after causing the distal portion to bend, advancing a surgical device through the cannula because it discloses bending during steering and then after advancing the medical device out of the distal end of the cannula. It is the position of the Office that the final advancement through the distal end of the cannula constitutes “advancing a surgical device through the cannula”
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.), U.S. Patent Publication Number 2006/0235269 (Waxman), and U.S. Patent Publication Number 2013/0304034 (Cabiri), U.S. Patent Publication Number 2009/0326461 (Gresham) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2013/0304034 (Cabiri).
Regarding claim 19, Dallara fails to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a first locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a distal retention feature (one of the distal ribbed projections 337) having a proximal surface configured to abut a distal surface of the tissue, in the form of a proximal retention feature (one of the proximal ribbed projections 337) having a distal surface configured to abut a proximal surface of the tissue, the cannula is locked automatically to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Dallara to include the first locking mechanism disclosed by Gresham in the form of ribbed projections 337 on the outer surface of deflectable body 120, such that the cannula was configured to lock the cannula in position relative to a .
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. The applicant argues it would be impossible for internal and external tubes disclosed by Cabiri to be added to Dallara because the ends would be inaccessible located within the handle of inserter.
In response, the Office respectfully disagrees. Dallara already discloses concentric cylindrical structures that move relative to one another (slide holder 120 and handle 102). Clearly if one of ordinary skill in the art were combining Cabiri with Dallara, the internal tube 12 would be attached to handle at 116 (similar to needle 110) and external tube 14 would be attached to slider holder 120 (similar to cannula 104). If that were done, both Cabiri and Dallara would continue to work in the way that they were intended. Internal and external tubes 12, 14 would be able to move relative to one another via the slide holder 120 and handle 102, in exactly the same manner Dallara discloses the needle 110 and cannula 104 move relative to one another. Figure 6 of Dallara shows how the device is disassembled and this combination could be done.
In regards to the rejection of claim 8 (see pages 6, 7, 9, 10 of the applicants remarks) the applicant’s remarks have been considered (the prior art as applied did not teach the amendments to the claims) but is moot in view of the new grounds of rejection.
In regards to the rejection of claim 11 (see pages 9, 10 of the applicants remarks) the applicant argues Waxman fails to disclose a locking mechanism configured to lock the cannula in place relative to a surgical device because Waxman discloses the tool is allowed to move along relative to tubular body. In response, the Office respectfully disagrees. The plain meaning of the term of lock according to Webster’s dictionary is to fix in a particular situation of method of operation. Waxman discloses protrusion and recess 250 cause the tool 115 and tubular body rotate together. See paragraph [0055].  Thus, they are fixed (locked) against relative rotation.  Claim 11 (or claim as amended) does not specify how the cannula and surgical device are locked relative to one another, or that longitudinal movement is prevented. Since the plain meaning of the term “locked” includes fixing against relative rotation, and this is not addressed by the applicant’s remarks, the Office respectfully submits the rejection must be maintained.

Conclusion
Addition art made of record. U.S. Patent Number 7,041,050 (Ronald) discloses it is known to lock instruments relative to the cannulas they are advanced through. See col. 1, lines 17-29.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771